
	

113 S992 IS: To provide for offices on sexual assault prevention and response under the Chiefs of Staff of the Armed Forces, to require reports on additional offices and selection of sexual assault prevention and response personnel, and for other purposes. 
U.S. Senate
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 992
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2013
			Mrs. Shaheen (for
			 herself and Mrs. Fischer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To provide for offices on sexual assault prevention and
		  response under the Chiefs of Staff of the Armed Forces, to require reports on
		  additional offices and selection of sexual assault prevention and response
		  personnel, and for other purposes. 
	
	
		1.Offices and personnel for
			 sexual assault prevention and response within the Armed Forces
			(a)Offices under
			 Chiefs of Staff of the Armed Forces required
				(1)In
			 generalEach Chief of Staff of an Armed Force specified in
			 paragraph (2) shall establish and maintain within the office of such Chief of
			 Staff an office on the sexual assault prevention and response program carried
			 out by such Armed Force.
				(2)Chiefs of
			 StaffThe Chiefs of Staff of the Armed Forces specified in this
			 paragraph are as follows:
					(A)The Chief of
			 Staff of the Army.
					(B)The Chief of
			 Naval Operations.
					(C)The Chief of
			 Staff of the Air Force.
					(D)The Commandant of
			 the Marine Corps.
					(3)HeadThe
			 head of an office established under this subsection shall be selected by the
			 Chief of Staff concerned from among members of the Armed Forces and civilian
			 employees of the Department of Defense using the selection process used by the
			 Chief of Staff to fill nominative billets.
				(4)Supervision and
			 reportingThe head of an office established under this subsection
			 shall be subject to the direct supervision of, and shall report directly to,
			 the Chief of Staff concerned regarding the activities of the office and the
			 sexual assault prevention and response program or programs of the Armed Force
			 concerned.
				(5)Selection of
			 sexual assault prevention and response personnel through nominative billet
			 processThe head of each office established under this subsection
			 shall ensure that any individual, whether a member of the Armed Forces or a
			 civilian employee of the Department of Defense, who is selected for assignment
			 in such office to a position that includes responsibility for sexual assault
			 prevention and response within the Armed Forces is selected for assignment
			 using a selection process used to fill nominative billets.
				(b)Reports on
			 offices under the military departments
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, each Secretary of a military department shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report setting forth an assessment of the feasibility and advisability of
			 establishing and maintaining within the office of such Secretary an office on
			 the sexual assault prevention and response program carried out by such military
			 department.
				(2)ElementsEach
			 assessment under paragraph (1) shall assume the following with respect to the
			 office covered by such assessment:
					(A)That the head of
			 the office shall be selected by the Secretary of the military department
			 concerned from among members of the Armed Forces and civilian employees of the
			 Department of Defense using the selection process used by such Secretary to
			 fill nominative billets.
					(B)That the head of
			 the office shall be subject to the direct supervision of, and shall report
			 directly to, the Secretary of the military department concerned regarding the
			 activities of the office and the sexual assault prevention and response program
			 or programs of the military department.
					(C)That the head of
			 the office shall ensure that any individual, whether a member of the Armed
			 Forces or a civilian employee of the Department of Defense, who is selected for
			 assignment in such office to a position that includes responsibility for sexual
			 assault prevention and response within the Armed Forces is selected for
			 assignment using a selection process used to fill nominative billets.
					(c)Report on
			 selection of personnel for positions under Armed Forces
			 programsNot later than 90 days after the date of the enactment
			 of this Act, each Secretary of a military department shall submit to the
			 Committees on Armed Services of the Senate and the House of Representatives a
			 report setting forth an assessment of the feasibility and advisability of
			 selecting the members of the Armed Forces and other personnel to be assigned to
			 positions under the jurisdiction of such Secretary that include responsibility
			 for sexual assault prevention and response within the Armed Forces, including
			 Sexual Assault Prevention and Response Coordinators and Sexual Assault
			 Prevention and Response Victim Advocates, through the selection process used by
			 such military department to fill nominative billets.
			
